Citation Nr: 0026996	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for residuals of injury 
to the right lower extremity, claimed as fracture of the 
tibia.  

3.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
residuals of a fractured right clavicle.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
February 1974.  

These matters are before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  By that decision, the RO denied the veteran's claim 
for service connection for hepatitis as not well grounded, 
and also denied a claim for service connection for residuals 
of right tibia fracture as not well grounded.  The veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a fractured right clavicle was also 
denied.  In February 1999, the veteran disagreed with the 
decision made by the RO in its entirety and this appeal 
ensued.  

The veteran initially claimed entitlement to service 
connection for residuals of fracture of the right tibia.  
Subsequently, it was noted that there was no objective 
evidence that the veteran has ever had a fracture of the 
right tibia.  On a VA examination in May 1998 he reported 
instead that he had a sprained right ankle in service which 
required casting.  Based on the pertinent evidence and the 
veteran's specific arguments, especially on VA Form 21-4138, 
dated in February 1999, the Board recognizes that the 
pertinent issue is entitlement to service connection for 
residuals of injury to the right lower extremity, initially 
claimed as fracture of the tibia, but later referred to as a 
sprain. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for hepatitis 
is not plausible.  

2.  The veteran's claim for service connection for residuals 
of injury to the right lower extremity, initially claimed as 
fracture of the tibia, is plausible.  

3.  The veteran's claim for disability compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
fractured right clavicle is not plausible. 


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
entitlement to service connection for hepatitis.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran's claim for service connection for residuals 
of injury to the right lower extremity, initially claimed as 
fracture of the tibia, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran has not presented a well-grounded claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for the residuals of a fractured right clavicle.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis

The veteran contends that his service records clearly show 
that he was hospitalized for the hepatitis at Fort Lewis in 
1973.  He believes that drug use was the reason he developed 
hepatitis in service, and contends that it should be service 
connected because he did not use drugs before service.  He 
argues that there was a misdiagnosis during service because 
the C type of hepatitis was not known until later.  The VA 
Medical Center, Leavenworth, has confirmed that he now has 
hepatitis C.  His entitlement to service connection for 
hepatitis should be conceded because the disease is well 
known to be a life-long one and what he now has is clearly 
chronic in nature.  

The service medical records reflect that in December 1973, 
the veteran was hospitalized at Fort Lewis after he 
complained that he had not been able to hold food down for 
five days.  His symptoms were described as fatigue, anorexia, 
vomiting of one week's duration, dark urine for 3 to 4 days 
and yellow sclera.  He had had exposure to hepatitis two 
months earlier.  A history of drug abuse was denied.  The 
veteran appeared slightly icteric but his liver was not 
enlarged and there was no splenomegaly.  The final diagnosis 
was hepatitis, HAA negative, type A.  The veteran's course in 
the hospital was termed benign.  There were no medications 
prescribed on discharge.  He was returned to duty, but placed 
on a profile which precluded him from kitchen police or food 
handling duties, from heavy work or strenuous physical 
activity, and from field duty for four weeks. 

The report of the veteran's physical examination in January 
1974, in conjunction with his administrative discharge from 
service, reflects that there were normal findings throughout 
on clinical evaluation of the veteran.  The veteran was seen 
for laboratory studies on hepatitis that month which 
reflected abnormalities.  He was called in to see the medical 
officer.  The separation medical examination report reflects 
that the veteran had a history of hepatitis without any 
residuals of the disease.  

The report of the veteran's hospitalization by the VA in 
October 1996 reflects a diagnosis of alcohol intoxication 
with dependence.  He had a history of alcohol abuse and he 
reported to the emergency room intoxicated seeking assistance 
to obtain sobriety.  He had used intravenous drugs in the 
past in addition to marijuana, cocaine, and LSD.  He had also 
been drinking for the past five years on a regular basis.  He 
still used cocaine and marijuana on the weekends.  He denied 
any use of drugs in addition to alcohol over the past two 
weeks.  His last period of sobriety was the two days prior to 
admission while he was in jail for domestic assault.  The 
veteran reported fever, chills, and night sweats on an 
intermittent basis that were associated with heavy alcohol 
intake.  The veteran departed the hospital on an irregular 
discharge two days after admission.

On general medical examination of the veteran by the VA in 
May 1998, the veteran stated that while he was on active duty 
he was hospitalized for hepatitis C with jaundice.  He had no 
vomiting, hematemesis or melena currently.  There was no 
treatment at the current time.  Liver size was normal by 
examination.  The pertinent objective findings were 
essentially normal throughout.  The diagnosis was hepatitis C 
by history.  

The law and regulations provide that service connection may 
be granted for a disability which is not due to willful 
misconduct or the abuse of alcohol or drugs and which results 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.301, 
3.303(a) (1999).  

In this context, the threshold question which must be 
answered is whether the veteran has presented a well grounded 
claim for service connection for hepatitis or its residuals.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it is precluded from assisting the appellant in the 
development of his claim.  Morton v. West, 12 Vet. App. 477 
(1999).  

Hepatitis is an inflammation of the liver.  Hepatitis A is a 
self-limited viral disease caused by the hepatitis A virus 
being transmitted almost exclusively by the fecal-oral route, 
although parenteral transmission is possible.  Hepatitis B is 
a viral disease caused by the hepatitis B virus which is 
transmitted primarily by parenteral routes such as blood 
transfusion or by sharing of needles among drug users.  
Hepatitis C (formerly known as non-A, non B), is a clinical 
syndrome of acute viral hepatitis occurring without the 
serologic markers of A or B.  It is the major cause of post-
transfusion hepatitis and occurs commonly following 
parenteral drug abuse.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 27th ed., at 752-753.  

There is no medical possibility that, as is contended, the 
veteran had hepatitis C in service that was misdiagnosed.  In 
this regard, it is noteworthy that drug abuse is a cause of 
hepatitis C.  The objective evidence reflects that the 
veteran has a long history of drug abuse.  Congress has 
imposed legislation which precludes compensation for 
disability which is the result of willful misconduct, 
including drug or alcohol abuse.  See Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (amended 38 
U.S.C.A. §§ 105(a), 1110 and 1131) which precludes an injury 
or disease due to abuse of alcohol or drugs from being 
considered incurred in line of duty); VAOPGCPREC 11-96; 
VAOPGCPREC 2-97; VAOPGCPREC 2-98; and Barela v. West, 11 Vet. 
App. 280 (1998).  

The service medical records reflect that the veteran was 
hospitalized for hepatitis A, which was confirmed by 
laboratory testing.  His symptoms subsequently cleared and he 
was discharged to duty.  The report of the service discharge 
examination is negative for residuals of hepatitis.  When the 
veteran was hospitalized by the VA in 1996, the veteran 
reported fever, chills, and night sweats on an intermittent 
basis, but the report reflects clearly that these were 
associated with heavy alcohol intake.  It has not been 
currently shown that the veteran has any active residuals of 
the hepatitis A manifested during service.  It is a self-
limiting disorder, as noted above, and the veteran currently 
has no residuals of it.  Regarding the veteran's contention 
that he has hepatitis C and it began during service, based on 
the veteran's own statement that it was due to his drug use 
in service, compensation benefits would not be authorized for 
the disability because it would be considered of misconduct 
origin.  Based on the objective evidence it is not plausible 
that the veteran has any form of hepatitis which can be 
considered as service connected.  

Other than the veteran's assertion, there is no current 
evidence of hepatitis or its residuals which might be related 
to service.  He has stated that he was recently diagnosed as 
having hepatitis C at a VA medical facility and that the 
diagnosis would be within the 5 volumes of medical records 
which exist, but which are not associated with the claims 
folder.  His May 1998 examination was conducted at that 
facility and the examiner noted that the veteran's VA medical 
records had been reviewed in addition to the claims folder.  
Hepatitis C, by history, was diagnosed.  However, the 
condition was not related to service.  Records within control 
of the VA can be expected to be part of the record before the 
Board.  However, such records must be relevant to the issue 
being considered and items which could reasonably be expected 
to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this case, such records, which would merely 
establish or confirm the current diagnosis of hepatitis C, 
would simply not be relevant since the current diagnosis of 
that disorder is not controlling.  There has been no 
allegation that such records would contain any medical 
opinion that would establish a nexus; thus there would be no 
reason to search for them for that reason.  

In essence, there is no medical evidence, or any medical 
authority, setting out a nexus between the current claimed 
hepatitis C disability and service, or establishing any 
relationship to the hepatitis A he had in service.  The only 
evidence connecting the claimed disability with service are 
the veteran's own statements and the arguments by his 
representative.  These statements as to the etiology of any 
current disability, however, do not equate to competent 
evidence relating a present condition to the appellant's 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge).  
Accordingly, this claim must be found to be not well grounded 
in the absence of competent evidence linking hepatitis C to 
the veteran's active service or any evidence that he has any 
residuals of hepatitis A which would establish a disability 
which could be the basis for a grant of service connection.  
The Board agrees with the RO that the claim is not well 
grounded.  As such, the benefits sought on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between that current chronic 
disability and service.  Evidence that could establish a well 
grounded claim would be a physician setting out some sort of 
medical link between the currently identified hepatitis and 
the veteran's active service, including the reported 
hepatitis A.  If that were to happen, a nexus to service 
would be suggested which would result in making the claim 
well grounded and thus require comprehensive development and 
consideration.  That evidence does not currently exist here 
and needs to be submitted in a reopened claim in order to 
activate a duty to assist on the part of the VA and afford de 
novo consideration of the veteran's claim.  The Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for hepatitis.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  


Service Connection for Residuals of Injury to the Right Lower 
Extremity

On VA Form 21-4138 in February 1999, the veteran argued that 
he severely injured his right ankle on a training exercise 
while skiing, and that his lower extremity was put in a large 
cast.  The veteran reports that his ankle has continued to be 
weak since then, and that it hurts him and goes out on him on 
occasion.  

The service medical records reflect that on examination at 
entry he reported that he suffered a fractured foot earlier 
in 1972.  Right or left was not specified.  It was evaluated 
as non-symptomatic and not disqualifying.  In April 1973, the 
veteran complained of right ankle pain.  It was reported that 
he had been skiing and fell. The diagnosis was ligamentous 
injury of the right ankle.  He was referred to the orthopedic 
clinic.  When he was seen in the orthopedic clinic, it was 
reported that there was pain over the distal fibula with some 
pain over the lateral ankle ligament.  X-rays were negative.  
The veteran was placed in a straight leg walking cast for two 
weeks.  He was placed on a profile for two weeks for what was 
described as a right ankle sprain.  The service medical 
records include no further reference to complaints or 
findings regarding the right lower extremity.  

In the Report of Medical History section of the veteran's 
physical examination in January 1974, the veteran answered in 
the affirmative the questions of whether he had had, then or 
in the past, swollen or painful joints, and history of broken 
bones.  There were normal findings throughout on clinical 
evaluation of the veteran.  In response to the reported 
history of musculoskeletal symptoms, the examiner noted that 
the veteran had a history of a sprained ankle.  

On orthopedic examination by the VA in May 1998, the veteran 
stated that he sprained his right ankle in a skiing accident 
while he was on active duty.  The examiner reviewed the 
veteran's claims file and VA medical records.  There was full 
active range of motion of both ankles with no tenderness.  
There was no pain on motion.  The diagnosis was residuals of 
sprain of the right ankle.  

As noted above, an initial analysis of a claim must be made 
to determine if the claim is well grounded before the VA can 
exercise the duty to assist and develop the claim.  In the 
judgment of the Board the diagnosis of residuals of sprain of 
the right ankle on the VA examination in May 1998 viewed in 
conjunction with the veteran's recorded complaints regarding 
the right lower extremity, including the diagnosis of 
ligamentous injury of the right ankle, during service, 
renders the claim, as revised, plausible and thus well 
grounded.  On this basis, the claim is found to be well 
grounded, but the objective evidence reflects the need for 
further development prior to a final appellate decision on 
the matter.  Specifically, although there was a diagnosis of 
residuals of sprain of the right ankle on VA examination, 
there was no explanation of what the residuals are and 
whether they can be related to any incident noted in service.  
The matter is further discussed in the REMAND section below.  


Compensation under 38 U.S.C.A. §  1151 for Fractured Right 
Clavicle

A Department of Veterans Affairs medical report dated in July 
1992, reflects that the veteran had fallen off a bicycle 
while he was very intoxicated.  On examination there was an 
obvious deformity of the right clavicle with edema.  There 
was tenderness to touch, but there was no sensory loss in the 
hand or fingers.  The pulses were intact.  X-rays revealed a 
midline fracture of the right clavicle.  The diagnosis was 
right clavicular fracture with no evidence of neurovascular 
compromise.  The veteran was treated with a sling to support 
his right arm and shoulder.  He was cautioned against any 
lifting of his right arm.  He was to use ice to the affected 
area four times a day for 30 minutes.  He was referred to the 
orthopedic clinic.  

When the veteran was seen by the orthopedic consultant, the 
assessment was right clavicular fracture.  He was to continue 
his sling and medication use.  X-rays of the right shoulder 
revealed a fracture of the midportion of the right clavicle 
with moderate displacement.  The impression was moderately 
displaced fracture of the midportion of the right clavicle.  

The report of X-rays of the veteran's clavicle by the VA in 
August 1992 reflects that there was a fracture of the 
midportion of the right clavicle with displacement and 
overriding of the fragments.  He was informed that he should 
return to the orthopedic clinic in four weeks.  

When the veteran was seen in the orthopedic clinic by the VA 
in November 1992, it was reported that he had not returned 
for a follow-up visit until then.  He currently had no pain.  
There was full range of motion of the shoulders.  There was a 
large lump at the right clavicle.  The area was nontender and 
healed.  The assessment was healed right clavicle fracture.

In April 1998, the veteran claimed compensation under § 1151 
for residuals of a fractured right clavicle with displacement 
and overriding of the fragments, which he argued was 
negligently treated at the VA Medical Center, Leavenworth, by 
an orthopedic surgeon in July and August 1992.  The veteran 
argued that his treatment was inadequate since findings of 
fragments on X-rays would have necessitated surgery.  He 
stated that his current symptoms were inability to elevate 
his right arm without difficulty, pain, and a loss of motion.  

On orthopedic examination by the VA in May 1998, the examiner 
reviewed the veteran's claims file and VA medical records.  
On examination, there were no symptoms of pain, weakness, 
stiffness, swelling, heat, redness, drainage, instability 
giving way, locking or abnormal motion, etc.  There was 
deformity at the midshaft of the right clavicle.  There was 
malunion of the right clavicle.  There were no constitutional 
signs of bone disease.  The diagnosis was status post 
fracture of the right clavicle with deformity.

In January 1999, an orthopedic consultant at another VA 
facility reported that the record had been reviewed regarding 
the issue of a residual injury due to VA treatment under 
38 U.S.C.A. § 1151.  It was noted that the veteran was seen 
in July 1992 for a fracture of the middle third of the right 
clavicle due to a bicycle accident the previous night.  The 
examination report indicated intact circulation and nerve 
function.  An X-ray showed an acute displaced fracture of the 
midshaft of the right clavicle.  The initial treatment 
consisted of sling support and pain medication.  He was 
referred to the orthopedic clinic the following day.  The 
orthopedist prescribed continued the sling to the right arm 
and changed the pain medication due to nausea that the 
veteran was experiencing.  It was also noted that a "DC 
sheath" (body wrap to hold up the arm against the ribs) was 
prescribed.  An appointment was made for X-rays in August 
1992.  On that occasion, the X-ray report revealed a fracture 
of the midportion of the right clavicle with displacement and 
overriding of the fragments.  There was no examination of the 
veteran recorded.  In late August 1992, an orthopedic clinic 
visit was canceled by the patient.  When the veteran was seen 
at the orthopedic clinic in November 1992, it was reported 
that the veteran never returned for follow-up until then.  He 
had no pain at that time.  There was a large bump at the 
right clavicle.  The assessment was healed right clavicle, 
return as needed only.  

The consultant noted that the orthopedist's report of 
November 1992 indicated firm healing with a bony prominence 
of the fracture site; thus no benefit was to be gained by re-
X-raying.  The examiner commented that the veteran indicated 
discomfort and impaired lifting strength in his right 
(dominant) arm.  The veteran questioned the competency of the 
treatment provided as well as failure to consider and discuss 
with him the possible additional treatment of open surgical 
correction and fixation of the bone displacement.  The 
consultant cited authoritative orthopedic references as 
providing significant guidelines to the effect that there is 
general agreement that open (surgical) reduction is rarely 
required for fracture of the middle one-third of the 
clavicle.  Immobilization by sling and/or arm binder is the 
preferred management with nonunion quite rare.  The comments 
by one author were noted that the residual surgical scar 
frequently causes more dissatisfaction than the irregular 
clavicle bump.  The consultant quoted Family Medicine, Taylor 
et al. 1994, 4th edition, page 867; Campbell Operative 
Orthopedics, 1998, 9th edition, pages 2281-2; and Emergency 
Medicine, Rosen & Barker, 4th edition, 1998, pages 716-18.  
The consultant concluded that his fracture of the middle one-
third of the right clavicle was fully evaluated and managed 
in the generally accepted manner.  There was no credible 
evidence that the treatment was negligent or improper, or 
that aggressive surgical intervention held greater prospect 
of an improved long-term outcome.  

Here, the veteran argues that medical mistakes made by the VA 
amounted to inadequate and negligent treatment for his 
fractured right clavicle.  He claims that he has residuals of 
the negligent treatment but has not been accorded the 
appropriate examinations by the VA to ascertain what they 
are.  He believes that the X-ray report of August 1992 
conclusively shows that there were overriding fragments 
indicating the presence of bone chips from a displacement 
injury and that this was a sign for requiring surgery. 

Initially, as with a claim for service connection, a claim 
for compensation under 38 U.S.C.A. § 1151 requires 
consideration of whether the claim is well grounded.  It is a 
requirement that the veteran present evidence of a well-
grounded claim; that is, a claim which is plausible.  38, 
U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  Therefore, as the veteran filed his 
claim in April 1998, the amendments apply to his claim.  

The objective facts and the veteran's contentions have been 
discussed at length above.  

In summary, the veteran has contended that the treatment by 
the VA in 1992 was negligent in that proper treatment would 
have included surgery.  He maintains that, but for this, he 
would not have the current level of disability he 
experiences.  However, he has not presented any medical 
evidence to show he has any current clavicle disability which 
was caused or made worse because of negligent treatment by 
the VA in 1992.  The consultant's opinion of January 1999 
supports a conclusion that appropriate medical treatment was 
provided; that surgery was not necessary, and in fact may 
have made the veteran's condition worse; and that the veteran 
did not fully cooperate with efforts to treat him properly.  
Rather than causing the veteran any harm, the objective 
evidence supports the conclusion that the treatment by the VA 
in 1992 was appropriate with consideration of the nature and 
extent of the injury he sustained in the bicycle accident of 
July 1992.  Further, there is no objective evidence providing 
support for a finding that the claim is plausible.  

Although the veteran clearly believes that he is worse off 
because of VA's treatment or lack thereof, there is no 
evidence that he has medical training.  While the veteran is 
certainly capable of providing evidence of symptomatology, as 
a lay person he is not considered capable of opining on 
matters requiring medical knowledge, such as would be 
required to make this claim well grounded.  The veteran's 
theory of the case and his medical analysis are clearly 
inconsistent with the reflective review of the entire matter 
by the consultant in 1999.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992); Harvey v. Brown, 6 
Vet.App. 390, 393-94 (1994).  

Inasmuch as the veteran has submitted no cognizable medical 
opinion or other competent evidence in support of his claim 
for VA disability compensation under the provisions of 38 
U.S.C.A. § 1151, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well-grounded.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.800.  
Since the claim is not well grounded, no duty to assist 
arises, and the claim is denied.  

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for VA disability compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
Robinette v. Derwinski, 8 Vet.App. 69, 77-78 (1995).  

Regarding the two issues which have been denied as not well 
grounded, when the appellant has not submitted the evidence 
necessary for a well grounded claim on any issue, a weighing 
of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for hepatitis is denied.

The Board has determined that the claim for service 
connection for residuals of injury to the right lower 
extremity, initially claimed as fracture of the tibia, is 
well grounded.  The appeal is granted to this extent.

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a fractured 
right clavicle is denied.


REMAND

In view of the fact that the veteran's claim for service 
connection for residuals of injury to the right lower 
extremity, claimed as fracture of the tibia, is well 
grounded, VA has a duty to assist him in the development of 
the claim.  38 U.S.C.A. § 5107(a).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The purpose 
of the examination is to 
determine/confirm the presence of current 
right lower extremity disability with 
consideration of whether there is a nexus 
to service based upon review of the 
claims file.  All clinical tests which 
are deemed necessary for the examination 
should be conducted.  The examiner should 
express an opinion concerning whether 
there is any etiological relationship 
between any disability of the right lower 
extremity found and any disorder treated 
in service.  The claims file and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiner.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending 
claim.  If the claim remains denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
ROBERT D. PHILIPP
Veterans Law Judge,
Board of Veterans' Appeals 




 

